Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “The terms “power supply” and “server,” as used in independent claims 10 and 16 and their dependent claims, are alleged to be functional terms that are interpreted under 35 U.S.C. § 112(f). The Assignee disagrees with this interpretation.”
Examiner states: Examiner respectfully disagrees. The claim and specification do not appear to explicitly define the terms “power supply” and “server” to mean hardware. Therefore, Examiner maintains the 112 interpretation. Examiner recommends including language within the claim reciting processor or memory to overcome the 112 interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims limitation 10, 16 with associated dependent claims  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “power supply”, “server” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10, 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 2A, [0038] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 8, 9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colmant (NPL 2015 “Process-level Power Estimation in VM-based Systems”) in view of McGrane (Pub. No. US 2012/0239323) in view of Dolz (NPL 2015 “ARDUPOWER: A Low-cost Wattmeter to improve Energy Efficiency of HPC Applications”) in view of Franklin (Pat. No. US 10,606,642).
Claim 1, Colmant teaches “a system for profiling power consumption of a virtual computing environment, the system comprising: the server comprising a processor configured to: execute first computer program code stored in a memory ([Fig. 4] processors and memory) to instantiate a hypervisor software layer that defines a virtual hardware interface comprising: a virtual processor; ([5.1 Experimental setup] As KVM does not perform any emulation to run operating systems on various architectures, we combine it with QEMU13 to emulate different CPU and device types. [1. Introduction] In virtualized environments, one does not have direct access to the physical CPUs and one can only observe the processor emulated by the virtual machine’s (VM) hypervisor.); execute second computer program code stored in the memory to instantiate a telemetry monitor communicably coupled to a power probe configured to measure power output from the power supply ([3.3 Power Consumption Communication Channels] Multiple instances of BITWATTS are running concurrently: one in the host and one per VM. [4.1 Multi-core CPU Power Model] In particular, BITWATTS can report on the power consumption of software processes up to 40 Hz when connected to the PowerSpy, and up to 10 Hz when using the libpfm4 library.); and the first virtual machine configured to execute a first workload ([Fig. 12] Backend executing within VM);  wherein the telemetry monitor is configured to: generate a first power consumption profile associating an input received from the power probe ([3.2 Power meter middleware Toolkit] Sensor connects the software-defined power meters to the underlying system in order to collect raw measurements of system activity. Raw measurements can be coarsegrained power consumption reported by third-party power meters and embedded probes (i.e. power probe), or CPU activity statistics as delivered by the process file system (ProcFS). Sensors are triggered according to the requested monitoring frequency and forward raw measurements to the appropriate formula… Formula uses the raw measurements received from the sensor to compute a power estimation. A formula therefore implements a specific power model (i.e. consumption profile) [11, 14, 30] to convert raw measurements into power consumption. The granularity of the power consumption reported by the formula (machine, core, process) depends on the granularity of the measurements forwarded by the sensors.) to an identifier associated with one or more of the first  workload, the virtual machine, the virtual hardware interface, the hypervisor software layer, or the server ([3.2 Power meter middleware Toolkit] Aggregator is in charge of aggregating power consumption, according to a specific dimension like the process identifier, to compute the energy consumption, or timestamp, to group the power consumption of several applications.); and insert the first power consumption profile into a database in communication with the server ([3.2 Power meter middleware Toolkit] Reporter finally formats the power consumption produced by the formula or the aggregator into a suitable format. Such reports can be provided for instance via a Web interfaces or a virtual file system (e.g., based on FUSE))”.
McGrane teaches “a power supply; a server receiving power from the power supply ([0049] Power meter PM 502 may be any type of power meter known in the art that may be used for the detection of the consumption of power of a computing device or component. For example, the PM 502 may measure power in Watts, Joules or other suitable units and may operate based on the incoming current or voltage or in any other manner known to those having skill in the art. PM 502 may be associated with a single component or a series of components and may provide information to processors, operating systems 402, hypervisor 302 or any other component in computing device 500.), … virtual hardware interface comprising: a virtual processor; and a virtual memory ….a first virtual machine instantiated by third computer program code stored in the virtual memory and executed by the virtual processor ([0038] Each child partition can include one or more virtual processors (230 and 232) that guest operating systems (220 and 222) can manage and schedule threads to execute thereon. Generally, the virtual processors are executable instructions and associated state information that provide a representation of a physical processor with a specific architecture. For example, one virtual machine may have a virtual processor having characteristics of an Intel x86 processor, whereas another virtual processor may have the characteristics of a PowerPC processor. The virtual processors in this example can be mapped to processors of the computer system such that the instructions that effectuate the virtual processors will be backed by processors. Thus, in an embodiment including multiple processors, virtual processors can be simultaneously executed by processors while, for example, other processor execute hypervisor instructions. The combination of virtual processors and memory in a partition can be considered a virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of McGrane with the teachings of Colmant in order to provide a system that teaches further details of Colmant’s system. The motivation for applying McGrane teaching with Colmant teaching is to provide a system that allows for monitoring of virtualized environments. Colmant, McGrane are analogous art directed towards monitoring power. Together Colmant, McGrane teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of McGrane with the teachings of Colmant by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Franklin teaches “telemetry monitor is configured to: …determine or retrieve a second power consumption profile associated with a second workload, the second workload to be executed contemporaneously with the first workload ([Col. 4, Lines 50-55] In some cases, the power utilization may be a result of a calculation using the known operating characteristics of the equipment (e.g., power requirement for different types of jobs, such as those involving sequential reads, standby mode, etc.) within the rack and the operations being performed or scheduled to be performed.); and schedule or place the second workload, on the server or on a different server, responsive to the first power consumption profile ([Col. 19, Line 23-40] In 404, the system performing the process 400 determines the present power utilization (i.e. first power consumption profile) of the equipment being managed. Such power utilization may include power consumed by cooling equipment, hard drives, servers, and other accessories corresponding to the equipment. In some cases, the power utilization may be determined mathematically based on the activities being performed by the equipment and a known power draw for the activities (e.g., known power draw based on rotations per minute of cooling fans, known power draw for random reads, known power draw for sequential writes, etc.). In other cases, the power utilization of the equipment may be measured directly, such as by way of a wattmeter or similar device interfaced between the equipment and the datacenter level scheduler. In 406, the amount of power (or other unit) remaining in the budget may be determined. In most cases, this may be determined by subtracting the present power utilization determined in 404 from the present resource budget determined in 402.)  and the second power consumption profile ([Col. 20, Lines 33-50] In 410, the system performing the process 400 may determine whether the selected job may be performed within the remaining resource budget. For example, if there is 20 W remaining in the resource budget and the selected batch job requires four drives consuming 4 W apiece (i.e., for a total of 16 W), the system may determine that the batch job may be performed and may command the job to be performed. Examiner notes Dolz teaches wattmeter as a physical power probe [Fig. 1a, Fig. 2])”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Franklin with the teachings of Colmant, McGrane, Dolz in order to provide a system that teaches scheduling of jobs. The motivation for applying Franklin teaching with Colmant, McGrane, Dolz teaching is to provide a system that allows for efficient use of power. Colmant, McGrane, Franklin, Dolz are analogous art directed towards monitoring power. Together Colmant, McGrane, Franklin, Dolz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Franklin with the teachings of Colmant, McGrane, Dolz by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein McGrane teaches “the system of claim 1, wherein the input comprises a power consumption characteristic received from the physical power probe ([0049] Power meter PM 502 may be any type of power meter known in the art that may be used for the detection of the consumption of power of a computing device or component. For example, the PM 502 may measure power in Watts, Joules or other suitable units and may operate based on the incoming current or voltage or in any other manner known to those having skill in the art. PM 502 may be associated with a single component or a series of components and may provide information to processors, operating systems 402, hypervisor 302 or any other component in computing device 500.)”.
Rational to claim 2 is applied here.
Claim 6, the combination teaches the claim, wherein Colmant teaches “the system of claim 1, wherein the telemetry monitor is configured to generate or update the first power consumption profile after receiving a signal that the virtual machine is performing the first workload ([5.2 Scaling the number of VMs] “5.2 Scaling the Number of VMs We already assessed the multi-core CPU power model on the host machine, introduced in Section 4.1, by comparing the BITWATTS estimation of PARSEC to the values reported by the PowerSpy.”)”.
Claim 8, the combination teaches the claim, wherein Colmant teaches “the system of claim 1, wherein the telemetry monitor is configured to generate or update the first power consumption profile after receiving a signal that the virtual machine is instantiated ([1. Introduction] More specifically, consider a distributed setup with nested virtualization in which we would like to track the power consumption per VM and per user in order to apply power-aware pricing. Such a setup is illustrated in Figure 1. One VM per user can be initially started on each node, and the user can subsequently launch additional VMs running multiple processes within the provided environment. I)”.
Claim 9, the combination teaches the claim, wherein Colmant teaches “the system of claim 1, wherein the telemetry monitor is configured to generate or update the power consumption profile after receiving a signal that the hypervisor software layer is instantiated ([5.1 Experimental setup] We rely on KVM [12] for virtualization. KVM turns the Linux kernel into a hypervisor without need for any additional software. In addition to the typical process operating modes (kernel space, user space) of Linux, KVM adds a guest mode for programs running in a virtualized environment. This feature helps for measuring the CPU time used by a virtual process.).
Claim 16, “a system for profiling power consumption of a workload executed in a virtual computing environment, the system comprising: a cluster of servers, each respective server configured to: receive power from at least one power supply; execute computer program code to define at least a portion of a virtual hardware interface by allocating at least a portion of a physical computing resource of the respective server; and a profiling server communicably coupled to cluster of servers, the profiling server configured to monitor power consumption of each respective server of the cluster of servers having allocated at least a portion of at least one computing resource of the respective server to define the virtual hardware interface while the virtual hardware interface is used to execute the workload, the power consumption monitored by monitoring at least one power output of the at least one power supply; and schedule or place, responsive to the monitored power consumption of each respective server of the cluster of servers, a second workload on a selected server in the cluster of servers” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, the combination teaches the claim, wherein Colmant teaches “the system of claim 16, wherein the physical computing resource comprises: a processor; a memory; or a networking controller ([1. Introduction] Furthermore, the physical resources available to the emulated CPU may change dynamically as a result of VM scheduling— a VM may run alone on some physical core(s) for some time and later compete with other VMs—or even migrate to another host.).
Claim 18, the combination teaches the claim, wherein Colmant teaches “The system of claim 16, wherein the workload is executed by a container of the virtual computing environment ([Fig. 13] Backend executing within virtual environment)”.
Claims 3, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Dolz in view of Franklin in view of Vasthimal (Pub. No. US 2014/0019779)
Claim 3, the combination may not explicitly teach the claim.
Vasthimal teaches “the system of claim 2, wherein the power consumption characteristic comprises: average power consumption ([0037] Once we have selected the time interval 106, in step 120 we analyze system performance to generate a value for the average power consumption of the system. For a given time interval t1 to tn assume there are "n" average power consumption values p1 to pn provided by a power meter 610 that supports power regulator technology 660.); peak power consumption; peak, average, or root-mean-squared voltage or current; minimum power consumption; power source jitter; or standard deviation and/or variation in power consumption within a selected time window”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vasthimal with the teachings of Colmant, McGrane, Franklin, Dolz in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Vasthimal teaching with Colmant, McGrane, Franklin, Dolz teaching is to provide a system that allows for monitoring of virtualized environments regarding power levels. Colmant, McGrane, Franklin, Dolz, Vasthimal are analogous art directed towards monitoring power. Together Colmant, McGrane, Franklin, Dolz, Vasthimal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vasthimal with the teachings of Colmant, McGrane, Franklin, Dolz by known methods and gained expected results. 
Claim 19, “the system of claim 16, wherein the profiling server is configured to monitor a power consumption characteristic comprising: average power consumption; peak power consumption; peak, average, or root-mean-squared voltage or current; minimum power consumption; power source jitter; or standard deviation and/or variation in power consumption within a selected time window” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 20, the combination teaches the claim, wherein Colmant teaches “the system of claim 19, wherein the power consumption characteristic is associated with the workload ([Fig. 13] Backend executing within virtual environment)”.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Dolz in view of Franklin in view of Redmond (Pub. No. US 2007/0016312)
Claim 4, the combination may not explicitly teach the claim.
Redmond teaches “the system of claim 1, wherein: the power supply is a primary power supply; the input is a first input; and the system comprises a backup power supply; wherein the telemetry monitor is communicably coupled to the backup power supply and is configured to generate the first power consumption profile associating a second input received from the backup power supply to the identifier ([0010] In some embodiments according to the invention, module information associated with the second UPS system module, including module type, module revision, module software version, voltage meter values, frequency meter values, and/or power meter values, are transmitted to the first UPS system module (i.e. Software of Colmant) via the CAN. In some embodiments according to the invention, a UPS system module map is defined at the first UPS system module based on the module information received thereat.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Redmond with the teachings of Colmant, McGrane, Franklin, Dolz in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Redmond teaching with Colmant, McGrane, Franklin, Dolz teaching is to provide a system that allows for additional capturing of data based upon different power inputs. Colmant, McGrane, Franklin, Dolz, Redmond are analogous art directed towards monitoring power. Together Colmant, McGrane, Franklin, Dolz, Redmond teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Redmond with the teachings of Colmant, McGrane, Franklin, Dolz by known methods and gained expected results. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view Dolz in view of Franklin in view of Gunn (Pub. No. US 2015/0346240)
Claim 5, the combination may not explicitly teach the claim.
Gunn teaches “the system of claim 1, wherein the physical power probe comprises a current clamp ([0080] According to one embodiment, the first portion 402 also includes the self-powered and self-calibrating probe capacitance acquisition sub-system 62, as described above with reference to FIG. 2. In one embodiment, the probe capacitance acquisition sub-system 62 includes an inductive current clamp transformer 63 which provides power to the probe capacitance acquisition sub-system 62, a Zigbee wireless transceiver 50, and a coaxial cable 65. As described above, the coaxial cable 65 is configured to be coupled between Cmeasure 23 and an auto-ranging capacitive voltage divider measurement system 71 at another location.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gunn with the teachings of Colmant, McGrane, Franklin, Dolz in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Gunn teaching with Colmant, McGrane, Franklin, Dolz teaching is to provide a system that allows for additional power design systems. Colmant, McGrane, Franklin, Dolz, Gunn are analogous art directed towards monitoring power. Together Colmant, McGrane, Franklin, Dolz, Gunn teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gunn with the teachings of Colmant, McGrane, Franklin, Dolz by known methods and gained expected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Dolz in view of Franklin in view of Davis (Pub. No. US 2013/0124885)
Claim 7, the combination may not explicitly teach the claim.
Davis teaches “the combination teaches the claim, wherein Davis teaches “the system of claim 1, wherein the telemetry monitor is configured to generate or update the first power consumption profile after receiving a signal that the workload has been executed by the virtual machine ([0063] A power consumption of a computing device is monitored over a time period at 501. The power consumption may be monitored by the power monitor 220. In some implementations, the power consumption may be a measure of the power used by a computing device 110 while executing a selected workload 206. The workload 206 may include one or more selected applications or tasks for the computing device 110. The power consumption of the computing device 110 may be monitored at predetermined intervals such as one second intervals, for example. The length of the time period that the power consumption is monitored may be selected by a user or administrator, or may be equal to, or otherwise based on, a time that it takes the computing device 110 to complete the workload 206.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Davis with the teachings of Colmant, McGrane, Franklin, Dolz in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Davis teaching with Colmant, McGrane, Franklin, Dolz teaching is to provide a system that makes obvious that the results of a test would be provided after execution of the workload. Colmant, McGrane, Franklin, Dolz, Davis are analogous art directed towards monitoring power. Together Colmant, McGrane, Franklin, Dolz, Davis teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Davis with the teachings of Colmant, McGrane, Franklin, Dolz by known methods and gained expected results. 
Claims 10, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Inbaraj (Pub. No. US 2018/0341507).
Claim 10, Colmant teaches “a system for profiling power consumption of a virtual computing environment, the system comprising: a power supply configured to report a measurement of power output from the power supply ([1. Introduction] “We have implemented BITWATTS in Scala, as an extension of the POWERAPI actor toolkit3 . We ran extensive experiments with several workloads on various computer settings, and we assessed the accuracy of BITWATTS by comparing its output to physical measurements performed with a power meter”); a server cluster receiving power from the power supply and including at least:  a first server configured to execute computer program code to instantiate a first hypervisor software layer that defines a first virtual hardware interface by allocating a physical resource of at least the first server to define a first virtual processor and a first virtual memory ([5.1 Experimental setup] We run KVM/QEMU with an off-the-shelf Ubuntu 13.11 on both server types (i3 and Xeon).); and a second server configured to execute computer program code to instantiate a second hypervisor software layer that defines a second virtual hardware interface by allocating a physical resource of at least the second server to define a second virtual processor and a second virtual memory ([5.1 Experimental setup] We run KVM/QEMU with an off-the-shelf Ubuntu 13.11 on both server types (i3 and Xeon). [4.2 Virtual CPU Power Model] Unlike the architectures observed at the host level (see Figure 4), virtual CPUs tend to be simpler: they map physical cores to logical processors (sockets) and typically do not support any SS/HT/TB features, as illustrated in Figure 11. McGrane [0038] Each child partition can include one or more virtual processors (230 and 232) that guest operating systems (220 and 222) can manage and schedule threads to execute thereon. Generally, the virtual processors are executable instructions and associated state information that provide a representation of a physical processor with a specific architecture. For example, one virtual machine may have a virtual processor having characteristics of an Intel x86 processor, whereas another virtual processor may have the characteristics of a PowerPC processor. The virtual processors in this example can be mapped to processors of the computer system such that the instructions that effectuate the virtual processors will be backed by processors. Thus, in an embodiment including multiple processors, virtual processors can be simultaneously executed by processors while, for example, other processor execute hypervisor instructions. The combination of virtual processors and memory in a partition can be considered a virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of McGrane with the teachings of Colmant in order to provide a system that teaches further details of Colmant’s system. The motivation for applying McGrane teaching with Colmant teaching is to provide a system that allows for monitoring of virtualized environments. Colmant, McGrane are analogous art directed towards monitoring power. Together Colmant, McGrane teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of McGrane with the teachings of Colmant by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Inbaraj teaches “a profiling server monitor communicably coupled to the power supply, the first hypervisor software layer, and the second hypervisor software layer ([0041] Therefore, the power optimizer 302 may decide to power on the server system 311(n) and initialize corresponding number VMs to receive a second number (e.g., 20) of virtual desktops. ), the profiling server monitor configured to monitor power consumption of the server cluster as a function of utilization of the allocated physical resource(s) while a first virtual machine or container instantiated over the first virtual hardware interface executes at least a first workload and a second virtual machine or container instantiated over the second virtual hardware interface executes at least a second workload ([Fig. 3] power optimizer as “the profiling server monitor” [0028] The respective virtual desktop (i.e. workloads running in each server) run in each of the VMs 203-1 to 203-N includes an OS (operating system), which can be stored in an “OS store,” and one or more applications, which can be stored in an “application store,” for example, to be accessed by virtual desktops in the form of application containers.), the profiling server monitor: comparing a first power consumption profile associated with the first hypervisor software layer to a second power consumption profile associated with the second hypervisor software layer: and determining, using the first power consumption profile and the second power consumption profile, a respective power consumption of the first hypervisor software layer and the second hypervisor software layer ([0034] In certain configurations, the power optimizer 302 compares the load metrics of the server systems 311(1) to 311(n) and determines a server system that is the least active or utilized. For example, the power optimizer 302 may determine that a server system having the lowest active VM percentage is the least active or utilized, the active VM percentage being the percentage of active VMs on that server system in relation to the maximum number of VMs that can be supported by that server system. In certain configurations, the power optimizer 302 may alternatively or additionally determine the least active or utilized server system based on the load of the CPU, the usage rate of the memory, and/or the indicator of disk activities. [Fig. 3] [0042] FIG. 4 is a flow chart 400 of a method (process) for managing virtual desktops of a VDI system. The method may be performed by a VDI management device (e.g., the power optimizer 302 and the apparatus 302/302′). In certain configurations, at operation 402, the VDI management device determines a respective load metric of each of a plurality of hypervisors (e.g., the hypervisor 340(1) to the hypervisor 340(n)) of the VDI system. At operation 404, the VDI management device compares the load metric of a first hypervisor (e.g., the hypervisor 340(1)) with the respective load metric of each of the other hypervisors of the plurality of hypervisors. At operation 406, the VDI management device selects the first hypervisor to make a first determination based on a result of the comparison. The first hypervisor is one of the plurality of hypervisors.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Inbaraj with the teachings of Colmant, McGrane in order to provide a system that teaches monitoring power of hypervisors. The motivation for applying Inbaraj teaching with Colmant, McGrane teaching is to provide a system that allows efficiently utilizing power in hypervisor based systems. Colmant, McGrane, Inbaraj are analogous art directed towards monitoring power. Together Colmant, McGrane, Inbaraj teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Inbaraj with the teachings of Colmant, McGrane by known methods and gained expected results. 
Claim 11, the combination teaches the claim, wherein Colmant teaches “the system of claim 10, wherein the profiling server monitor is configured to monitor power consumption of the server cluster as a function of an environmental property reported by at least one server of the server cluster ([3.1 Architecture Overview BITWATTS] relies on a multi-tier architecture, depicted in Figure 2, that shares the power consumption of the VMs running on the host to the application processes running within the VM. Since the VM does not have direct access to the hardware, we use a fast communication interface to connect instances of BITWATTS running on the host and in the VMs. Similarly, BITWATTS also supports communication across machines using publish/subscribe communication channels to report consolidated power estimations of distributed applications spanning multiple nodes (e.g., in a cluster).).
Claim 13, the combination teaches the claim, wherein Colmant teaches “the system of claim 10, wherein the profiling server monitor is configured to monitor power consumption of the virtual processor as a function of power consumption of the server cluster ([Conclusion] Based on this multi-core CPU power model, we proposed a virtual CPU power model that exploits the simplified architecture of virtual processors exposed by the hypervisor to estimate the power consumption of any process running within the VM.)”.
Claim 15, the combination teaches the claim, wherein Colmant teaches “the system of claim 10, wherein the profiling server monitor is configured to monitor power consumption of the hypervisor software layer as a function of one or more of: power consumption of the server cluster as reported by the power supply ([2.1 CPU Power Models As current platforms do not provi] As this feature is not available on other CPUs, power models typically rely on a number of performance counters. For example Li and John [17] use 5 counters, including the instructions per cycle (IPC) counter, and rely on a regression model for estimation. Similar work has been performed by Contreras et al. [7] who additionally consider different CPU frequencies, but not multi-core architectures. Bircher and John [5] managed to reduce the error of power models to 9 % using performance counters for component-level power estimation. Other work starts with all available counters and then try to reduce their number [23] by analyzing the correlation between counters of different architectures and power dissipation. Usually the accuracy of the models is validated by comparing estimates with the measures of); power consumption of the server cluster as reported by the hypervisor software layer; power consumption of the server cluster as reported by a power consumption probe configured to measure a power output of the power supply; power consumption of the virtual machine as reported by the virtual machine; power consumption of the power supply as reported by the power supply; or power consumption of the hypervisor software layer as reported by the hypervisor software layer”.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Inbaraj in view of Michael (Pub. No. US 2012/0041600)
Claim 12, the combination may not explicitly teach the claim.
Michael teaches “the system of claim 10, wherein the environmental property comprises one or more of: a temperature; a humidity; airflow; condensation; or light brightness ([0026] As cool air travels through the partition 102 and/or a server 105 from the cold aisle 110 to the hot aisle 120, a portion of the air travels across, or through, one or more sensors 117 included in the cold aisle 110 and in the hot aisle 120. The sensors 117 monitor attributes of the airflow, such as air temperature, air humidity, absolute air pressure of the cold aisle 110, absolute air pressure of the hot aisle 120 or a pressure difference between the cold aisle 110 and the hot aisle 120.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Michael with the teachings of Colmant, McGrane, Inbaraj in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Michael teaching with Colmant, McGrane, Inbaraj teaching is to provide a system that allows for additional monitoring of networked systems. Colmant, McGrane, Inbaraj, Michael are analogous art directed towards monitoring power. Together Colmant, McGrane, Inbaraj, Michael teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Michael with the teachings of Colmant, McGrane, Inbaraj by known methods and gained expected results. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Colmant in view of McGrane in view of Inbaraj in view of Kansal (Pub. No. US 2011/0213997)
Claim 14, the combination may not explicitly teach the claim.
Kansal teaches “the system of claim 10, wherein the second server is configured to monitor power consumption of the virtual memory as a function of power consumption of the server cluster ([0066] Next, embodiments of the module 200 generate a power model that relates for each resource its utilization to power consumption (box 460). This is represented using M coefficients that relate the utilization to power consumption for each resource. This power model is used to measure the power used by a virtual machine. Conceptually, the power used by the virtual machine is measured by tracking the hardware resources (such as the CPU, disk, memory, network, and so forth) used by the virtual machine. The output of embodiments of the module 200 is the optimal power model coefficients (box 470).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kansal with the teachings of Colmant, McGrane, Inbaraj in order to provide a system that teaches further details of Colmant’s system. The motivation for applying Kansal teaching with Colmant, McGrane, Inbaraj teaching is to provide a system that allows for additional monitoring of networked systems. Colmant, McGrane, Inbaraj, Kansal are analogous art directed towards monitoring power. Together Colmant, McGrane, Inbaraj, Kansal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kansal with the teachings of Colmant, McGrane, Inbaraj by known methods and gained expected results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199